Opinion by
Dallinger, J.
In accordance with stipulation of counsel lamp finíais, antimony ware calendar holders, bookends, candlesticks, trays and candelabra, brass ink pots, brass irons, iron money boxes, lanterns, brass sieves, brass ink boxes, tin letter holder, brass ladles, iron ladle, brass boxes, and brass match holders were held dutiable as household utensils under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Rice v. United States (24 id. 114, T. D. 48415), and Abstracts. 24575, 25667, 28783, 29478, 29490, 29548, 30158, 30942, 32040, 32416, 32627, 32915, 33144, 33928, 34951, 30099, and 32415 cited.